Berdon, J.,
concurring in part and dissenting in part. I concur that we should review the issue certified. I dissent because I would also certify for review the following issues: (1) Whether the Appellate Court was correct in holding that the trial court properly concluded, from *913the totality of circumstances, that the defendant was not unlawfully seized, and that police officers had a reasonable and articulable suspicion for an investigative detention; and (2) whether the Appellate Court was correct in holding that the trial court did not abuse its discretion in precluding the defendant from asking the police officer who obtained the information used as the basis for the stop, questions concerning the reliability of the confidential informant and the basis of the informant’s information?
The Supreme Court docket number is SC 14797.
Susan M. Hankins, assistant public defender, in support of the petition.
Mary H. Lesser, assistant state’s attorney, in opposition.
Decided June 17, 1993